COURT OF APPEALS

                                  Thirteenth District

                           Corpus Christi - Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi - Edinburg, as of the 26th day of September, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00161-CV                                   (Tr.Ct.No. B-12-1301-CV-C)

FRED HOFFMAN,                                                                Appellant,

                                          v.

KANDI TORRES, ET AL.,                                                       Appellees.

                 On appeal to this Court from Aransas County, Texas.

                                    * * * * * * *


                                  JUDGMENT

On appeal from the 343rd District Court of Aransas County, Texas, from a judgment
signed 5th day of February, 2012. Memorandum Opinion by Justice Nora L. Longoria.

THIS CAUSE was submitted to the Court on September 24, 2013, on the clerk’s record
and briefs. These having been examined and fully considered, it is the opinion of the
Court that there was no error in the judgment of the court below, and said judgment is
hereby AFFIRMED against appellant, FRED HOFFMAN.

Costs of the appeal are adjudged against appellant, FRED HOFFMAN, although he is
exempt from payment due to his affidavit. It is further ordered that this decision be
certified below for observance.

                                     *******
                             DORIAN RAMIREZ, CLERK